DETAILED ACTION
Acknowledgements
The amendment filed 9/15/2021 is acknowledged.
Claims 1-20 are pending.
Claims 13-20 are withdrawn.
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims provide a practical application and are not a method of organizing human activity because the claims recite steps not necessary to perform the abstract idea, such as 
Examiner notes that the claims recite a series of steps that involve obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. These steps are performed to detect potential fraud in a payment transaction, which is an abstract idea. Detecting fraud in payment transactions is a commercial interaction that falls within the “certain methods of organizing human activity” grouping of abstract ideas. The steps of “calculating a hash,” and “submitting the hash as a search to a private blockchain” only involve calculating a value, which is a mathematical operation, and using it to look up information about a payment transaction, which is part of the abstract idea of detecting potential fraud in a payment transaction. Additionally, although the claims describe a process for providing transactional security, financial transactions are human activities, rather than computer functions, and providing transactional security provides security for the transaction, or human activity, rather than for the computer or devices, such as the server, terminal, and host device. Therefore, the devices are used as tool to enable the human activity. Thus, the use of a server and other devices to perform the claimed operations does not 
Regarding the rejection of the claims under 35 USC 103, applicant states that the references do not disclose fraud-based security for transactions performed by customers in-person and at a retailer’s transaction terminal, or a cooperative private blockchain maintained by and shared by retailers. 
Examiner notes that Wright discloses that a transaction is performed at a terminal of a retailer because Wright discloses that a customer terminal interacts with a merchant terminal when performing an e-commerce transaction over a network (Wright ¶¶ 14-15, 58, 154). Although Wright does not specifically disclose that the transaction is one performed using a point-of-sale terminal of the merchant, Christner discloses performing a transaction at a merchant’s point-of-sale terminal (Christner ¶¶ 25, 30). Further, whether the merchant’s terminal is a computer communicating with the consumer over a network or a point-of-sale terminal, the merchant terminal must complete the transaction by communicating with a payment provider over a network. Therefore, the fraud detection methods of Wright would also be applicable to transactions performed at the point-of-sale terminal of Christner. Thus, the combination of references renders this feature obvious.
Further, Wright discloses a data structure that is maintained by, shared by, and accessible to the given retailer and other retailers over a network because Wright discloses a database that can be accessed by multiple retailers and that is contributed to by the multiple retailers (Wright ¶¶ 61, 154-158). Because the database is accessible by the multiple retailers, and the multiple retailers contribute data to the database, the 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 9/30/2019 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-12 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process for detecting potential fraud in a payment transaction, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of executable instructions, a processor of a server, a non-transitory computer-readable storage medium, a terminal, and a private blockchain merely use a computer as a tool to perform an abstract idea. Specifically, the data structure performs the steps or functions of “obtaining . . . identifying information associated with a payment instrument . . . during payment processing for a payment of the transaction being performed by a customer with a given retailer,” “obtaining . . . risk prevention rules specific for the transaction that are specific to the given retailer,” “calculating . . . a hash from the identifying information of a payment instrument,” “assigning . . . a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review,” “submitting . . . the hash as a search to [ledger] that is maintained by, shared by, and accessible to the given retailer and other retailers,” “obtaining . . . results in response to the search,” and “evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending . . . the identifying information and transaction details for the transaction to a host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending . . . a transaction denial . . . indicating that the payment processing cannot be performed for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of executable 
Dependent claims 2-12 further describe the abstract idea of obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, et al. (US 2002/0194119) (“Wright”) in view of Christner (US 2015/0161609) and Durvasula, et al (US 2018/0075453) (“Durvasula”).
Regarding claim 1, Wright discloses a method, comprising:
obtaining, by executable instructions that are executed by a processor of a server from a non-transitory computer-readable storage medium, identifying information associated with a payment instrument from a terminal during payment processing for a payment of the transaction being performed by a customer with a given retailer on the terminal, wherein the terminal comprises a terminal of the given retailer (Wright ¶¶ 14-15, 58, 154, 161, 247, 252, 261, 226);
obtaining, by the executable instructions, risk prevention rules specific for the transaction that are specific to the given retailer (Wright ¶¶ 59, 152, 168-176, 178, 226, 263); 
calculating, by the executable instructions, a hash from the identifying information of a payment instrument (Wright ¶¶ 256, 258-260);

obtaining, by the executable instructions results in response to the search (Wright ¶¶ 261-263); and 
evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending, by the executable instructions, the identifying information and transaction details for the transaction to a host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending, by the executable instructions, a transaction denial to the terminal indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host (Wright ¶¶ 20, 154-158, 165, 267).
Wright does not specifically disclose that the terminal comprises a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer. Wright also does not specifically disclose assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review, or that the transaction data structure is a private blockchain. 
Christner discloses that the terminal comprises a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer (Christner ¶¶ 25, 30) and assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review (Christner ¶¶ 70-71).

Wright in view of Christner does not specifically disclose that the transaction data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 2, Wright discloses updating, by the executable instructions, the pending status to a processed status based on the sending of the identifying information and the transaction details to the host (Wright ¶¶ 61, 66, 158).
Regarding claim 3, Wright discloses creating, by the executable instructions, a unique transaction record that comprises the hash, selective transaction information that 
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 4, Wright discloses updating, by the executable instructions, the pending to a chargeback status based on the sending of the transaction denial to the terminal, creating a unique transaction record that comprises, the hash, selective transaction information that is selected from the transaction details, and the chargeback status, and further adding the unique transaction record to the transaction data structure (Wright ¶¶ 61, 63, 66, 158, 160).
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner 
Regarding claim 6, Wright discloses wherein submitting further includes assigning the hash to a search key, providing the search key to the data structure, and obtaining the results from the data structure, wherein the results represent records prior transactions made with the payment instrument at one or more of the other retailers (Wright ¶¶ 61, 154-157, 256-257, 261-264).
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 7, Wright discloses obtaining the results further includes obtaining identifying from the results prior transaction information for prior transactions made with the payment instrument at one or more of the other retailers (Wright ¶¶ 61, 256-257, 261-264).
Regarding claim 8, Wright discloses that evaluating further includes applying the risk prevention rules against the prior transaction information (Wright ¶¶ 168-176, 178, 263).
Regarding claim 9, Wright discloses evaluating further includes evaluating the results against the risk prevention rules during the transaction on behalf of the terminal (Wright ¶¶ 31, 78, 129, 151, 157).
Regarding claim 10, Wright discloses that evaluating during the transaction  further includes performing the evaluating before an existing payment process is performed for the transaction on behalf of the terminal to obtain the payment for the transaction (Wright ¶¶ 20, 154-158, 163, 165, 267).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Christner and Durvasula as applied to claim 1 above, and further in view of de Oliveira, et al. (US 2011/0246369) (“de Oliveira”) .
Regarding claim 5, Wright in view of Christner and Durvasula does not specifically disclose calculating further includes obtaining a payment instrument number and an expiration date for the payment instrument from the identifying information and producing the hash by hashing the payment instrument number and the expiration date.
de Oliveria discloses calculating further includes obtaining a payment instrument number and an expiration date for the payment instrument from the identifying information and producing the hash by hashing the payment instrument number and the expiration date (de Oliveira ¶ 95).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)), where Wright allows for using a variety of types of information to generate the hash (Wright ¶¶ 258-261). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Christner and Durvasula as applied to claim 1 above, and further in view of Larkin (US 2012/0047072) (“Larkin”).
Regarding claim 11, Wright in view of Christner and Durvasula does not specifically disclose evaluating the results against the risk prevention rules using a plug-in to a web-based transaction interface.
Larkin discloses evaluating the results against the risk prevention rules using a plug-in to a web-based transaction interface. (Larkin ¶¶ 70, 126, 128, 139-140).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date the present application to modify the method of Wright in view of 
Regarding claim 12, Wright discloses that evaluating further includes obtaining fraud rules defined by the risk prevention rules based on the given retailer and evaluating the fraud rules against transaction information returned with the results (Wright ¶¶ 168-176, 178, 263).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy (US 2017/0132626) for disclosing hashing a primary account number to be used for verifying a payer.
Eisen (US 2007/0234409) for disclosing assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review (Eisen ¶ 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685